DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 was considered by the examiner.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorton US20140033640 in view of Hoffmann US8429879.
Claim 1, 11, and 20. Gorton discloses a tile leveling device (10) comprising: a body (30) defining an open window (34); a base (denoted 12) orthogonally coupled to the body (Fig.1), the base extending to a front of the body and the base extending to a rear of the body (Fig.2); a base to body coupling including a frangible breakaway section (27), the base and body being integral prior to frangible separation, the frangible breakaway section, upon breaking, frangibly separating the body from the base; and a wedge device (50) comprising: a backstop member, and a wedge member extending from the backstop member, the wedge member having a tapered surface penetrating the open window and configured to exert force against at least one tile (P.0043).
Hoffman discloses a base (1600) having a first notch (between 1612) traversing the base toward the front of the body and intersecting the base at a front outer edge; a second notch (opposite the first notch) traversing the base toward the rear of the body and intersecting the base at a rear outer edge; a combination of the first notch and the second notch providing a majority of an area of tile-to-mortar-to-subfloor contact for the leveling device within bounds of the base It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Gorton with that of Hoffmann to provide a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Gorton.

Claim 2 and 12. Gorton as modified discloses the body further comprises a spacer extending transversely from the front and rear of the body, the spacer configured to position a first tile and a second tile a predetermined distance apart (thickness of the stem - Fig.2).

Claim 4 and 13. Gorton as modified discloses proximate to the frangible breakaway section, an open span forming a portion of the open window (Fig.1).

Claim 5 and 14. Gorton as modified discloses the at least one tile further comprises two tiles (40, Fig.2).

Claim 8 and 17. Gorton as modified discloses the base further comprises an I-shaped base (Fig.16 of Hoffmann).

Claim 9 and 18. Gorton as modified discloses a base (1600) having spaced first, second, third, and fourth bars (1612) extending transversely from the body (inserted in 1620, see Fig.10), the spaced first and second bars extending to the front and outward of the body and the spaced third and fourth bars extending to the rear and outward of the body (Fig.16).

Claim 10 and 19. Gorton as modified discloses the I-shaped base is intersected by a crossbar located between the first and third bars and a second crossbar located between the spaced second and fourth bars (Fig.17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gorton US20140033640 and Hoffmann US8429879. as applied to claim 1 above, and further in view of Doda US20080236094.
Claim 3. Gorton as modified fails to disclose the wedge member further comprises teeth along the tapered surface, the teeth latch onto an upper edge of the opening. Doda discloses a tile leveling system with a wedge (112) comprising teeth (26) along a tapered surface (28), the teeth latch onto an upper edge of an opening (18) of a body (Fig.1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the wedge of Gorton with the teeth of Doda for the teeth to latch on to the upper edge of the opening when the wedge is inserted into the opening, thereby preventing the wedge from inadvertently slipping out of the opening as taught by Doda.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorton US20140033640 and Hoffmann US8429879. as applied to claim 1 above, and further in view of Ghelfi US20140116001.
Claims 6-7 and 15-16 Gorton as modified does not show the at least one tile further comprises three tiles or four tiles. Ghelfi discloses a similar tile leveling device used with three and four tiles (Fig.10 and 12). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the device of Gorton as modified with three or four tiles with the intention of minimizing the number of level devices used while still archiving the same result, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633